Citation Nr: 1017315	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  07-11 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The Veteran had active service from January 1980 to July 
1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied the Veteran's claims 
for service connection for "a low back condition status post 
spinal fusion at L4-5 and laminectomy," and a "right foot 
condition."  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  

In a statement, received in April 2007, the Veteran stated 
that he desired to withdraw his claim for an increased rating 
for his service-connected right ankle strain.  This issue is 
therefore no longer before the Board.  See 38 C.F.R. 
§ 20.204(b) (2009).  


FINDING OF FACT

The Veteran does not have a lumbar spine disability, or a 
right foot disability, that were caused or aggravated by his 
service, or by a service-connected disability.  


CONCLUSION OF LAW

A lumbar spine disability, and a right foot disability, were 
not incurred in or aggravated by active military service, or 
by a service-connected disability, nor may in-service 
occurrence of lumbar spine arthritis be presumed.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2009); 
Allen v. Principi, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection 
for a lumbar spine disability, and a right foot disability.  
It has been argued, in part, that the Veteran has a lumbar 
spine disability that may have been caused or aggravated by 
his service-connected right ankle disability.  See e.g., 
Veteran's notice of disagreement, received in November 2005.  
During a hearing at the RO, held in April 2006, the Veteran 
testified to the following: in about 1982, while carrying 
about 50 pounds of equipment, he slipped and fell about 16 
feet while going down a ladder and fell on his feet, followed 
by impact on his tailbone; two days later, he sought 
treatment, and his ankles were examined; after the fall, he 
did not specifically remember if his tailbone hurt, but his 
entire body hurt; he was given orthotics; during service he 
took over-the-counter medication for back pain; his first 
relevant post-service treatment was in 1989, but these 
records are not available.  

In March 2005, the Veteran filed his claims.  In September 
2005, the RO denied the claims.  The Veteran has appealed.  

The Board notes that in March 2008, the Veteran submitted a 
lay statement from J.G., without a waiver of RO review, in 
which the author asserts, "I have known of his low back pain 
since July 1985."  He states, "I also know that he had 
fallen from a roof top ladder while in the Air Force," and 
that, "He had complained of back pain while he worked for me 
in my automotive repair business before he moved to Rapid 
City."  However, the author does not state that he has 
knowledge of the Veteran's injuries or symptoms during 
service, and to the extent it notes post-service back pain, 
it is duplicative.  Therefore, this statement is not 
"pertinent" to the issues before the Board as defined at 38 
C.F.R. § 20.1304(c) (2009), and a remand for RO consideration 
is not required.   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for arthritis, when manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 
3.310.  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2009).  

The claims were denied by the RO in September 2005, and the 
Veteran has appealed.  Effective October 10, 2006, VA amended 
38 C.F.R. § 3.310 to implement the Veterans Claims Court's 
decision in Allen v. Principi, 7 Vet. App. 439 (1995), which 
addressed the subject of the granting of service connection 
for the aggravation of a nonservice-connected condition by a 
service-connected condition.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The new version of the regulation provides 
that VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  

The Board finds no prejudice to the Veteran in evaluating the 
secondary service connection aspects of these claims under 
either the old or new criteria, which came in effect in 
October 2006 to address the Allen decision. The Board has 
reviewed this case under both Allen and the old and new 
criteria.  See generally, Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).  

Service connection is currently in effect for right ankle 
sprain with residual instability.  

The Veteran's service treatment reports do not show 
complaints of, treatment for, or a diagnosis of, a lumbar 
spine disorder, or a right foot disorder.  The Board notes 
that these records show treatment for right ankle symptoms in 
December 1980, after "stepping into a hole," with an 
impression of inversion sprain.  An October 8, 1981 
"physical profile serial report" notes a right ankle 
sprain, and that he was not to participate in prolonged 
walking, running of lifting under November 2, 1981.  The next 
relevant report is dated in September 1982.  Beginning at 
that time, he received a number of treatments for complaints 
of right ankle symptoms which he reported had begun in about 
late 1981 (notwithstanding the October 8, 1981 "physical 
profile serial report," there are no 1981 treatment reports 
noting the details of the right ankle injury).  None of these 
reports mention the presence of lumbar spine, or right foot 
symptoms.  At least two of these reports note a history of a 
ten-foot fall off of a ladder.  A June 1985 "non-flying" 
(essentially, "separation") examination report shows that 
his spine, and feet, were clinically evaluated as normal.  
The report notes a history that included chronic sprains of 
both ankles since 1981, treated with arch supports, and that 
he still had pain.  In an associated "report of medical 
history," he denied having had recurrent back pain, but 
indicated that he had "foot trouble."  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1986 and 2007.  

This evidence includes private medical reports from the 
Jacobson Memorial Hospital Care Center (JMHCC), dated in July 
1986, which show that the Veteran was treated for complaints 
of severe low back pain associated with tingling and numbness 
of the toes after falling down some stairs.  An X-ray of the 
lumbar spine was noted to show a "questionable query 
fracture of the transverse process of the 5th lumbar vertebra 
on the right."  The impression noted back injury, severe 
musculoskeletal pain, period of unconsciousness, cause 
unknown.  An associated X-ray report stated that the evidence 
of fracture was "very questionable."  

A VA report (VA Form 10-10), dated in September 1986, 
indicates complaints of dizziness and passing out, with a 
"similar episode" in August 1986, and contains an 
assessment indicating a syncopal episode of unknown etiology.  
The diagnosis was syncope times two.  

Reports from R.G.E., dated between 1991 and 1992, show that 
the Veteran received a number of treatments for low back 
symptoms.  A July 1991 report shows treatment for back pain 
after he hurt his low back playing softball.  A November 1991 
report shows complaints of back pain after he slipped on 
water on a concrete floor.  A July 1992 report shows 
complaints of back pain after he moved to a different home.  

Reports from Creekside Family Practice, dated between 1988 
and 2004, show multiple treatments for low back pain.  A 
January 1995 report shows treatment for complaints of low 
back pain exacerbated by bending over and work in general and 
other factors "of a couple of eyars [sic] duration."  The 
report indicates that he reported getting chiropractic 
treatment, and that he has "never been recommended for 
surgery or have a back injury that he knows of."  An 
associated magnetic resonance imaging (MRI) study for the 
lumbosacral spine notes "early degenerative changes" at L4-
5 which "could be secondary to some traumatic changes of the 
disc with some end plate edema."  

Reports from Black Hills Podiatry (BHP), dated between 2000 
and 2003, show that the Veteran received treatment for 
complaints of foot pain at the tops of both feet, of two to 
three months duration.  The assessment was "partially to 
noncompensated forefoot valgus, most likely causing a 
torquing/stress effect through the midtarsal region of both 
feet."    

A VA joints examination report, dated in May 2001, shows that 
the Veteran reported that during service, he had fallen off 
of a ladder 12 to 15 feet, and that his feet came down in 
some sand bags at the bottom of the ladder, injuring his 
ankles.  He further reported a history of back pain 
"starting in approximately 1990," and first seeing a 
podiatrist in the fall of 2000, with a finding of slight 
forefoot valgus.  The diagnosis notes complaints of 
generalized nonspecific foot pain, that there was no record 
of treatment for any foot conditions on active duty, that 
this started sometime in 2000, and that in the examiner's 
opinion, the Veteran's foot pain was not related to his 
service.  Associated X-ray reports note a mild varus 
deformity of the right first, second, and third metatarsals 
with a minimal overlap of the right second and third 
metatarsal heads and only "minimal, if any" right hallux 
valgus, and that there was no evidence of significant 
arthritic changes of either foot.  The examiner stated that 
the Veteran's claims folder had been reviewed.  

Reports from the Black Hills Surgery Center show that in 
October 2002, the Veteran underwent an L4-5 posterior lumbar 
fusion and instrumentation.  The discharge diagnoses note low 
back pain with bilateral leg radiculopathy secondary to 
severe degenerative disc disease at L4-5 with lateral recess 
stenosis.  

VA and non-VA reports dated thereafter show treatment for low 
back symptoms, to include findings of a high-intensity 
zone/annular tear at L5-S1, "mild nerve root clumping 
(arachnoiditis)," status post decompressive surgery with 
PLIF (posterior lumbar interbody fusion) at L4-5, lumbar 
degenerative disc disease, and chronic low back pain.  
Reports from BHP and CFP, dated in 2003, note that the 
Veteran had been in an ATV (all-terrain vehicle) accident, 
with the BHP report stating that he had a fall in which he 
tumbled about 35 feet down a slope.  See also report from 
Neurosurgical & Spinal Surgery Associates, dated in January 
2003 (showing treatment for back pain and noting, "He 
wrecked a four-wheeler and was having back pain.").

A VA examination report, dated in June 2005, shows that the 
Veteran complained of symptoms that included back pain.  The 
examiner stated that, "Much of the examination, I felt was 
exaggerated.  His gait was exaggerated.  His complaints were 
exaggerated.  I just did not feel that he was on the level 
with me."  The report further shows that the Veteran gave a 
history of drop foot and pain in 2002, with "off and on" 
treatment from a chiropractor prior to that.  He denied any 
motor vehicle accidents or any injuries.  He denied a history 
of any trauma to his back, but said that "he always had a 
backache."  The diagnoses were ankle sprain, and status post 
back surgery.  The examiner stated, "It is my opinion that 
this is not related to his right ankle condition.  I have no 
records regarding the back surgery and the etiology of it."  
The examiner stated that the Veteran walked in to the 
Kinesiology department with a normal gait, however, he had a 
forced limp when I examined him.  She stated that it was her 
opinion that the Veteran's ankle condition did not cause his 
back condition, nor did it aggravate it.  The examiner 
indicated that the Veteran's C-file had been reviewed.  

A VA examination report, dated in January 2007, shows that 
the Veteran reported that he had had back pain for 10 to 12 
years prior to his 2002 surgery, and that it came on 
gradually.  He further reported that in 1981 he fell about 16 
feet while going up a ladder, and that he landed on his feet 
and then fell backwards onto his buttocks.  He reported that 
his entire body was sore after the fall, and that he had 
occasional backaches during service, but that he did not seek 
medical attention for back problems during service.  He 
reported a post-service employment history as a mechanic 
until about July 1986, followed by six months stocking 
shelves in a grocery store, and working at car lubrication 
shop beginning in January 1987, work for a car dealer, and 
work for a financial center.  He stated that he was 
terminated from his last job after missing three weeks of 
work due to his back problems.  The diagnosis was 
degenerative disc disease and spondylosis with laminectomy 
and fusion at L4-5, with chronic pain syndrome attributed to 
arachnoidosis.  The examiner stated that the Veteran's low 
back condition was not caused by or a result of his military 
service or any claimed fall on active duty.  The examiner 
explained the following: the Veteran's service treatment 
reports do not document any falls on active duty; the 
notations of a fall were inconsistent and based upon the 
Veteran's reports; his reported history of back pain was not 
consistent with an inservice back injury; his separation 
examination report did not note a back condition; the Veteran 
did not report, and there is no medical evidence to show, a 
continuity of symptoms; the 2001 VA examination report does 
not mention back pain related to the claimed fall on active 
duty; and his 1986 (post-service) back injury was severe 
enough that, "[I]t is likely to have caused or contributed 
to [the Veteran's] subsequent back problems."    

The claims files include lay statements from the Veteran's 
spouse, mother, and N.B.  The Veteran's mother asserts that 
following his discharge, the Veteran came to visit her and 
that she found him at the bottom of some stairs, but that he 
did not have any bruising consistent with a fall.  N.B. 
asserts that during service, the Veteran slipped while 
stepping onto a ladder, and fell to the ground.  The 
Veteran's spouse essentially asserts the following: she met 
the Veteran in 1990; he has had ongoing back symptoms since 
that time; in 2002 a physician told them that the Veteran had 
a lack of disc material at L4-L5 that was due to "blunt 
force trauma," and that "we didn't really know of any 
accident that would have created the injury to this extent 
except while in the Air Force"; a physician ("Dr. S") has 
stated that his current L5-S1 tear is related to his prior 
back surgery; she believes that the Veteran's back disorder 
is related to his service.  

As an initial matter, the Board finds that the Veteran is not 
a credible historian.  The Veteran asserts that during 
service he fell about 16 feet off of a ladder onto 
"concrete," that he sustained back trauma at that time, and 
that he has had ongoing back symptoms since his service.  
However, there are no specific findings or complaints in the 
Veteran's service treatment reports to corroborate his claim 
of low back trauma, and the only evidence of a fall in this 
evidence is "by history."  A back disorder was not shown 
upon separation from service, and he denied recurrent back 
pain at that time.  In the May 2001 VA joints examination 
report, he reported that he had fallen off of a ladder 12 to 
15 feet, and that his feet came down on some sand bags at the 
bottom of the ladder, injuring his ankles, and he made no 
mention of back trauma, or back symptoms.  In several medical 
reports, he has stated that his back symptoms began no 
earlier than 1990.  Although he is shown to have sustained 
several back injuries between 1986 and 2003, during his June 
2005 VA examination report he denied any motor vehicle 
accidents, any injuries, and a history of any trauma to his 
back.  In addition, in that report, the examiner stated that 
the Veteran's gait, examination, and complaints were 
exaggerated, and that, "I just did not feel that he was on 
the level with me."  In the January 2007 VA examination 
report, the examiner stated that the Veteran's service 
treatment reports do not document any falls on active duty, 
that the notations of a fall were inconsistent and based upon 
the Veteran's reports, and that his reported history of back 
pain was not consistent with an inservice back injury.  Given 
this evidence, the Veteran is not considered to be a credible 
historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 
(1991).  

The Board further finds that the claims must be denied.  As 
for the possibility of service connection on a direct basis, 
there is no evidence to show any treatment for low back 
symptoms, or foot symptoms, during service.  He was not noted 
to have any of the claimed conditions in his June 1985 
separation examination report.  In addition, the earliest 
medical evidence of a lumbar spine disability is dated in 
July 1986, more than one year after separation from service, 
at which time he was hospitalized for complaints of severe 
low back pain after falling down some stairs.  The medical 
evidence further indicates that the Veteran was treated for 
back pain following injuries or accidents in 1992, 1993, and 
2003.  The earliest medical evidence of a foot disability is 
dated no earlier than 2000.  This is approximately 14 years 
after separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, there is no competent evidence to show that the 
Veteran has a foot disability that is related to his service.  
The May 2001 VA examination report (foot disability), and the 
January 2007 VA examination report (lumbar spine disability) 
contain opinions against the claims.  In these opinions, the 
examiners indicated that they had reviewed the Veteran's 
claims folder/medical records, and both of these opinions are 
accompanied by a sufficiently detailed rationale.  These 
opinions are therefore considered to be highly probative 
evidence against the claims.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (factors for assessing the probative 
value of a medical opinion include the thoroughness and 
detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008).  Finally, with regard to the 
possibility of service connection on a presumptive basis, 
there is no competent evidence to show that lumbar spine 
arthritis was manifested to a compensable degree within one 
year of separation from service.  See 38 C.F.R. §§ 3.307, 
3.309.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claims, and that the claims 
must be denied.   

In reaching the decision on the claim for a lumbosacral spine 
disability, the Board has considered the statements in a 
letter from C.K.H., M.D., and a letter from C.D., M.D., both 
dated in April 2006, and an October 2006 VA progress note.  

In Dr. C.K.H.'s letter, he states that he has been treating 
the Veteran since 1987, "off and on" for back pain, with 
current degenerative disc disease, spondylosis, and 
degenerative arthritis, and that, "He relates his injuries 
to an active duty injury in the spring of 1983 "when he fell 
off of a roof onto a concrete slab about 16 feet, having 
missed a ladder."  He states, "I believe that [the 
Veteran's] injury could have caused a disc injury resulting 
in degenerative disk disease and spondylosis of the spine and 
that his current condition of spondylosis and degenerative 
disk disease is as likely as not due to that active duty 
injury in the spring of 1983 as not.  This is my opinion."   

In Dr. C.D.'s letter, he states that he did "an extensive 
review of records, patient history, and examination."  He 
states, in part:

I think that it is within a reasonable 
degree of medical certainty that [the 
Veteran's] spine condition and 
degenerative disc disease are related to 
his service-related fall.  He had a 
significant 15-16 ft. fall onto a 
concrete pad with enough force to cause 
lower extremity injury.  He also landed 
on his back/buttock area.  Shortly after 
this injury in December 1982, he then 
began to seek treatment for his low back.  
Symptoms have progressively worsened.  He 
has no additional injuries or reasons for 
these back symptoms to be present.  I 
believe that it is very likely that [the 
Veteran's] back degeneration symptoms 
date back to his service related fall and 
spine loading incident.

The October 2006 VA progress note indicates that it was 
written by S.K.G. (presumably a physician), and shows that 
the Veteran reported that he had "pain issues going back to 
an injury he sustained in 1981 when he fell from a height of 
16 feet onto a concrete pad when he slipped off a ladder."  
The note adds, "In about 1985, he began developing back 
pain, which has gradually escalated since that time."  The 
assessment notes chronic pain syndrome, status post lumbar 
fusion, degenerative disc disease, facet degeneration, 
somatic dysfunction of the facets with associated muscle 
spasm, "probably some associated SI (sacroiliac) 
dysfunction," and arachnoiditis.  The examiner stated, "His 
diagnosis is consistent with his history and symptoms and is 
consistent with its onset being in association with an injury 
sustained in 1981."

With regard to Dr. C.K.H.'s letter, and the VA progress note, 
neither of these reports is shown to have been based on a 
review of the Veteran's C-file, or any other detailed and 
reliable medical history.  Both of these reports appear to 
have been based on the Veteran's assertion that he sustained 
a back trauma when he fell from a height of 16 feet onto 
"concrete."  However, as previously discussed, the Veteran 
has reported that he fell onto sandbags, with no reported 
trauma to the low back, on at least two occasions he denied 
sustaining a back injury during service, and he has been 
shown not to be a credible historian.  Therefore, the 
probative value of these opinions is greatly reduced because 
they are based on an inaccurate premise.  See e.g., Kowalski 
v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006).  Furthermore, 
neither of these reports discusses the lack of findings in 
the service treatment reports, or the Veteran's post-service 
history of back injuries.  

With regard to Dr. C.D.'s letter, although he states that he 
did "an extensive review of records, patient history, and 
examination," his report, in fact, indicates that he based 
his opinion on the Veteran's undocumented assertion that he 
fell 15-16 ft. fall onto "concrete" and sustained trauma to 
his back/buttock area.  In addition, there is no evidence to 
support his statement that, "Shortly after this injury in 
December 1982, he then began to seek treatment for his low 
back."  With regard to his statement that the Veteran "has 
no additional injuries or reasons for these back symptoms to 
be present," the Veteran is shown to have a history of 
multiple post-service history of back injuries.  He did not 
discuss the lack of findings in the service treatment 
reports, and as previously discussed, the Veteran is shown 
not to be a credible historian.  Id.  

Finally, with regard to all three opinions, the January 2007 
VA examination report shows that the physician stated that he 
had reviewed this evidence.  He essentially stated the 
following: none of these statements include any discussion of 
the Veteran's service treatment reports, the (post-service) 
1986 private medical reports, or the May 2001 VA examination 
report; it appears that they are based on a history provided 
by the Veteran; and, they do not comment on the lack of 
documentation of a fall on active duty or the Veteran's 1986 
injury or the other issues discussed in his rationale.  He 
concluded, "Thus, it appears that they did not have full 
knowledge of these issues when they drafted their 
statements."  

To the extent that the Veteran has argued that the opinions 
of Dr. C.H.K. and Dr. C.D. warrant extra probative value 
because they have treated him for long periods of time, there 
is no requirement that additional evidentiary weight be given 
to the opinion of a physician who regularly treats a veteran; 
courts have repeatedly declined to adopt the "treating 
physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001); Harder v. Brown, 5 Vet. App. 183, 188 (1993); Van 
Slack v. Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 
4 Vet. App. 169 (1993).  

Give the foregoing, these reports are insufficiently 
probative to warrant a grant of the claim.  Prejean; Neives-
Rodriguez.  

The Board further finds that the preponderance of the 
evidence is against the claims that the Veteran has a lumbar 
spine disability, or a foot disability, that was caused or 
aggravated by a service-connected disability.  Specifically, 
there is no competent evidence showing that a lumbar spine 
disability, or foot disability, was caused or aggravated by 
his service-connected right ankle strain.  In this regard, 
the opinion in the June 2005 VA examination report weighs 
against the claim for a lumbar spine disability on a 
secondary basis.  Therefore, the claims must be denied on a 
secondary basis.  See 38 C.F.R. § 3.310; Allen.    

With regard to the Veteran's own contentions, and the lay 
statements, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Bostain v. West, 11 
Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence 
and credibility of the Veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  

The issues on appeal are based on the contentions that a 
lumbar spine disability, and  a foot disability, were caused 
or aggravated by service, and/or by a service-connected 
disability.  To the extent that he asserts that he began 
having low back pain, and foot pain, during or after service 
at some point, his statements would normally be competent 
evidence to show that he experienced these symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from 
the weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence; if the Board concludes 
that the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In summary, the Veteran and the laypersons do not have the 
requisite skills, knowledge, or training, to be competent to 
provide a diagnosis for the claimed conditions, or to state 
whether such conditions were caused or aggravated by service 
or by a service-connected disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this regard, while the 
Board acknowledges that the absence of any corroborating 
medical evidence supporting his assertions does not render 
his statements incredible in and of itself, such absence is 
for consideration in determining credibility.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting 
that the absence of contemporaneous medical documentation may 
go to the credibility and weight of a veteran's lay 
testimony, but the lack of such evidence does not, in and of 
itself, render the lay testimony incredible); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay 
evidence can be competent to establish a diagnosis when a 
layperson is competent to identify the medical condition).  
In this case, the Board has determined that the Veteran is 
not a credible historian.  The Veteran's service treatment 
records do not show that he was treated for any low back or 
foot symptoms, or that he was diagnosed with either a lumbar 
spine or foot disorder.  His post-service medical records 
show treatment for low back pain following a fall down some 
stairs in 1986, followed by treatment for low back symptoms 
following injuries in 1991, 1992, and 2003, and that he 
underwent lumbar spine surgery in 2002.  There is no 
competent opinion of record in support of the claim for a 
foot disability, and there are three VA opinions of record 
against the claims.  With regard to the claim for a 
lumbosacral spine disability, the contrary opinions of record 
have not been afforded sufficient probative value to warrant 
a grant of the claim.  Given the foregoing, the Board finds 
that the service treatment reports, and the post-service 
medical evidence, outweigh the Veteran's contentions, and the 
lay statements, to the effect that the Veteran has the 
claimed conditions that are related to his service, or to a 
service-connected disability.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied.  

The Board has considered the applicability of "benefit of the 
doubt" doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  38 
U.S.C.A. § 5107(b).   


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in May and July of 2005.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records.  The Veteran has been afforded 
examinations, and etiological opinions have been obtained.  

The Veteran has stated that he is in receipt of disability 
benefits from the Social Security Administration (SSA) due to 
a back disorder, and that VA may have failed to obtain his 
records because they used an old/inactive Social Security 
number for him.  See Veteran's statement, received in April 
2007.  No SSA reports are of record.  In this regard, 
following three requests from VA, a November 2006 statement 
was received from the SSA which indicates that the Veteran is 
in receipt of disability benefits, but that his file was not 
in the office, and that VA's request had been forwarded to 
the jurisdictional office.  However, a "report of contact" 
(VA Form 119), dated in December 2006, states that the SSA 
had been contacted, that they reported that they did not have 
a file under either of the Veteran's Social Security numbers, 
and that, "They have nothing to submit to our office."  
Therefore, it does not appear that SSA records exist that are 
obtainable, and no further development is warranted.  See 
38 C.F.R. § 3.159(d) (2009).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


